BLODGETT, J.
Heard upon motion for new trial filed by defendant after verdict of a jury for plaintiff for $380.
Action for breach of promise of-marriage.
The alleged proposal of marriage occurred at the rooming house of defendant after a comparatively short acquaintance, and was not communicated to the parents of plaintiff. Defendant made some presents of confectionery to the plaintiff but gave her no token of an engagement, and no love letters were introduced. Defendant absolutely denied any promise.
All the circumstances surrounding the affair lead the court to feel that plaintiff failed to meet the burden of proving such promise by a fair preponderance of the evidence.
Motion granted. ■